Citation Nr: 1039032	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-27 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
including the question of whether new and material evidence has 
been received to reopen a claim of service connection for a 
posttraumatic stress disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1970 to March 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that decision, the RO denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for posttraumatic stress disorder.

In this instance, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that, 
although an appellant's claim identified posttraumatic stress 
disorder without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors-including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, however described, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for posttraumatic stress disorder specifically, the 
Board notes that the Veteran has been diagnosed with and sought 
treatment for multiple acquired psychiatric disorders, including 
both posttraumatic stress disorder and depression.  The Board 
thus finds that, pursuant to Clemons, supra, the claim is more 
accurately classified as a claim for service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder.  See Clemons, 23 Vet. App. 1.

Further, and regardless of what the RO has done, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claim for service 
connection for posttraumatic stress disorder.  (Such a claim has 
been previously denied on several occasions, most recently in 
2004.)  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the 
Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Hence, the Board has characterized the claim of service 
connection for posttraumatic stress disorder as a claim to 
reopen.

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in July 2009.  A transcript of the 
hearing has been associated with the Veteran's claims file.  

The decision below addresses the Veteran's petition to reopen his 
previously denied claim for service connection for posttraumatic 
stress disorder.  Consideration of the merits of the Veteran's 
claim, as well as the claim of service connection for other 
psychiatric disability, is deferred pending completion of the 
development sought in the remand that follows the decision.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied the 
Veteran's petition to reopen a previously denied claim for 
service connection for posttraumatic stress disorder.  The 
Veteran did not appeal that decision.

2.  Evidence received since the September 2004 decision is new, 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A September 2004 rating decision that denied the Veteran's 
petition to reopen his previously denied claim for service 
connection for posttraumatic stress disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 
(2010).

2.  Since the prior final denial of the Veteran's claim for 
service connection for posttraumatic stress disorder, new and 
material evidence has been received; hence, the requirements to 
reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 1998 rating decision, the RO denied the Veteran's 
claim for service connection for posttraumatic stress disorder 
(PTSD).  The Veteran did not appeal, and the decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2010).  The Veteran has sought to reopen the claim on 
multiple occasions, including in June 2002.  In September 2004, 
the RO denied the Veteran's petition to reopen the previously 
denied claim.  The Veteran did not appeal, and that decision also 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302, 20.1103 (2010).  In August 2006, the Veteran sought to 
reopen his claim.  He submitted additional evidence.  

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38, Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim for service connection for PTSD was the September 2004 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection 
for PTSD in August 1998.  The RO denied the claim for service 
connection in December 1998 and, in so doing, found that the 
Veteran did not have a valid diagnosis of PTSD.  This decision 
was not appealed and therefore became final.  The Veteran 
subsequently filed petitions to reopen his previously denied 
service connection claim, including in June 2002.  In a September 
2004 rating decision, the RO reopened the Veteran's claim and 
denied it on the merits, finding that the Veteran had a valid 
diagnosis of PTSD but no verified in-service stressors.  This 
decision was not appealed and therefore became final.  

The Veteran now asserts, in part, that he has PTSD that is 
related to stressors he experienced in service that caused fear 
of hostile military activity.  Specifically, he contends that he 
was exposed to stressors while serving as a helicopter repairman 
and that these in-service experiences led to his currently 
diagnosed psychiatric disability.  As a result, the Veteran 
contends that service connection for PTSD is warranted.  

Evidence of record in 2004 included records of the Veteran's 
ongoing treatment for PTSD at the Central Arkansas Veterans 
Healthcare System in North Little Rock, Arkansas.  Review of 
those records reflects that the Veteran was diagnosed with 
depression by his VA treatment providers as early as March 1999.  
The Veteran has also received ongoing treatment for what was 
identified as PTSD in an April 2004 inpatient treatment note.  At 
that time, the Veteran was assigned a diagnosis of PTSD, but his 
treatment providers did not provide a link between his PTSD and 
his claimed in-service stressors, which were noted at the time to 
be "vague."  

Evidence added to the record since the RO's September 2004 denial 
concerning the Veteran's claim for service connection for PTSD 
includes additional records of VA treatment the Veteran has 
received since that date.  The Veteran has also submitted 
multiple statements to VA in support of his claim and has 
testified before the undersigned Veterans Law Judge.  A review of 
this newly submitted evidence reflects that the Veteran is 
currently diagnosed with an acquired psychiatric disorder, which 
has been variously identified as depression, anxiety disorder, 
and PTSD.  In that connection, the Board notes that newly 
submitted evidence from the North Little Rock VA facility 
reflects that the Veteran has continued to receive both inpatient 
and outpatient treatment for PTSD, although his diagnosis has 
also been identified as both depression and an anxiety disorder.  
Furthermore, the Board notes that the Veteran has submitted 
multiple statements to VA in which he attributes his current 
psychiatric disability to stressful experiences he experienced in 
service, such as experiencing rocket attacks while stationed at 
Pleiku, Vietnam, and witnessing the "Eastertide" offensive.  
The Veteran reiterated these claims at his July 2009 hearing 
before the undersigned Veterans Law Judge.  

As such, the Board finds that the evidence, in the form of the 
Veteran's statements concerning his claimed in-service stressors, 
is "new" in the sense that it was not previously considered by 
agency decision makers.  The Board also finds that the newly 
submitted evidence is not cumulative or duplicative of evidence 
previously considered and is thus "material" for purposes of 
reopening the Veteran's claim.  

In this regard, the Board notes that, at the time of the 
September 2004 rating action, the RO denied the Veteran's claim 
for service connection because he had not provided information 
about his claimed in-service stressors.  Prior to the receipt of 
the above-identified evidence, the RO had not received or 
reviewed evidence supporting the Veteran's contention that he had 
an acquired psychiatric disorder related to specific stressors 
experienced during his time in service.  

Newly submitted evidence, however, reflects that the Veteran has 
submitted statements indicating that his current psychological 
problems stem from in-service stressors he experienced while 
stationed in the Republic of Vietnam on active duty.  To reopen a 
claim under § 3.304(f)(3) as recently amended, see 75 Fed. Reg. 
39852 (July 13, 2010), VA will accept a Veteran's lay statement 
regarding an in-service stressor that caused fear of hostile 
military or terrorist activity as sufficient to constitute new 
and material evidence if the Veteran's record shows service in a 
location involving exposure to "hostile military or terrorist 
activity."  See VBA Training Letter No. 211B (10-05), July 16, 
2010.  In this case, the Board acknowledges that the Veteran's DD 
Form 214 confirms the Veteran's service in the Republic of 
Vietnam, thus establishing his presence in a location involving 
potential exposure to hostile military activity.  Because the 
Veteran's statements provide evidence that he experienced 
stressors in service related to his fear of hostile military or 
terrorist activity while stationed in Vietnam, this evidence adds 
to the record in a way that it should be considered new and 
material under the new regulation.  

The Board finds, therefore, that the identified evidence relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2010).  Accordingly, new and material evidence 
has been submitted, and the criteria for reopening the previously 
denied claim for service connection for PTSD have been met. 


ORDER

New and material evidence to reopen a claim of service connection 
for PTSD has been received; to this limited extent, the appeal of 
this issue is granted.




REMAND

In light of the Board's conclusion that the claim for service 
connection for an PTSD is reopened, the claim must be considered 
on a de novo basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on the 
merits of the Veteran's claim.  

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board recognizes that the present case, which in part 
involves allegations of a personal assault (the alleged sexual 
assault of the Veteran by Vietnamese), falls within the category 
of situations in which it is not unusual for there to be an 
absence of service records documenting the events about which the 
Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 
281 (1999).  As noted under Part IV, Subpart ii, Chapter 1, 
Section D, Paragraph 17 of the VA Adjudication Procedures Manual 
Rewrite (M21-1 MR), personal assault is an event of human design 
that threatens or inflicts harm.  Examples of this are rape, 
physical assault, domestic battering, robbery, mugging, and 
stalking.  Id.  Service records may not contain evidence of 
personal assault, and alternative sources, including testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, may provide credible evidence 
of an in-service stressor premised on personal assault. See YR v. 
West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that 
because personal assault can be an extremely personal and 
sensitive issue, many incidents of personal assault are not 
officially reported, making it difficult to obtain direct 
evidence and requiring that alternative evidence be sought.

Likewise, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based 
on in-service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will 
not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.

In this case, a review of the record reflects that the Veteran 
has not been apprised of 38 C.F.R. § 3.304(f)(4) or that evidence 
from other sources could help corroborate the claimed in-service 
personal assault stressor, nor has he been provided a list of 
those alternative sources from which he could submit evidence to 
help substantiate the stressor incident.  As such, the agency of 
original jurisdiction (AOJ) must further develop the Veteran's 
claim in accordance with those special alternative evidentiary 
development procedures associated with personal assault claims as 
noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, 
Subpart ii, Chapter 1, Section D, Paragraph 17.

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim; those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of disability; 
and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt 
to obtain any pertinent outstanding evidence for which the 
Veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 
3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board acknowledges that the Veteran continues to receive 
treatment for his psychiatric disability at VA's Central Arkansas 
Veterans Healthcare System.  A review of the Veteran's claims 
file reflects that he has received ongoing treatment at the 
Central Arkansas Veterans Healthcare System; the Veteran 
specifically stated at his July 2009 hearing that he was an 
inpatient at that facility at the time of the hearing.  However, 
it does not appear that any records more recent than April 2009 
from the Central Arkansas Veterans Healthcare System are present 
in the Veteran's claims file.  

The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from both 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2010).  The records generated by 
VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically in the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA 
medical records may have a bearing on the Veteran's claim, on 
remand the AOJ must attempt to obtain any examination or 
treatment records since April 2009 from the VA Central Arkansas 
Veterans Healthcare System and associate any records obtained 
with the claims file.  If any records sought are determined to be 
unavailable, the Veteran must be notified of that fact pursuant 
to 38 C.F.R. § 3.159(e) (2010).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection for PTSD requires:  (1) a medical diagnosis of 
PTSD utilizing the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) criteria, in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Where it is determined that a Veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, the 
Veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in 
the present case, the Veteran did not engage in combat, his 
alleged stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The regulatory requirement of "credible 
supporting evidence" means that "the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

Regarding the Veteran's claimed in-service stressors, the Board 
notes that the Veteran has stated on multiple occasions to VA 
that his current claimed PTSD is related, in part, to an incident 
in service in which he was sexually assaulted during his time in 
the Republic of Vietnam.  The Veteran has further claimed that 
this attack "traumatized" him and led to medical treatment for 
sexually transmitted disease in August and September 1972, which 
treatment is documented in his service treatment records.  
Credible supporting evidence that a claimed in-service stressor 
occurred is important in light of the specific elements necessary 
to substantiate a service connection claim for PTSD compared to 
other psychiatric disorders.  See 38 C.F.R. § 3.304(f) (2010).  

Under the circumstances of this case, the Board believes that 
additional effort should be undertaken to allow the Veteran to 
submit any corroborating evidence, to include supportive 
statements from other individual(s) who may be able to provide 
corroborative evidence of the Veteran's claimed personal assault 
stressor.  Therefore, on remand, the AOJ must search for other 
evidence corroborating the assault.  Furthermore, as instructed 
in the remand, the Veteran must be notified if the search for 
corroborating information leads to negative results.
 
Regarding the Veteran's contentions that his PTSD stems from in-
service traumatic experiences such as rocket attacks, the Board 
notes that the Veteran has submitted written statements, and has 
testified before the undersigned Veterans Law Judge, attesting to 
his belief that his PTSD is due to a number of claimed in-service 
stressors.  In particular, the Veteran contends that he 
experienced multiple rocket attacks while stationed in Pleiku in 
the Republic of Vietnam; he has also contended that he witnessed 
the "Eastertide" offensive while stationed in Pleiku.  The 
Veteran has repeatedly claimed that he believes these experiences 
led in part to his current PTSD.

Initially, as noted above, there is no evidence that the Veteran 
engaged in combat with an enemy force.  In fact, the Veteran 
himself has not asserted that he engaged in combat.  However, in 
this case, the Veteran's DD Form 214 confirms that he served in 
the Republic of Vietnam, as evidenced by his receipt of the 
Vietnam Service Medal and the Vietnam Campaign Medal.  The Board 
finds that, under the changes to 38 C.F.R. § 3.304(f)(3), the 
Veteran thus had "service in a location that would potentially 
involve 'hostile military or terrorist activity'."  VBA Training 
Letter 211B (10-05), July 16, 2010.  The Board further finds that 
the Veteran's claimed stressors, involving experiencing multiple 
rocket attacks and witnessing the "Eastertide" offensive while 
stationed in Pleiku, Vietnam, are consistent with the places, 
types, and circumstances of the Veteran's service; thus, the 
Veteran's lay statements alone may be sufficient to corroborate 
these stressors.  See Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843-44.  

Regarding diagnosis of the Veteran's mental disabilities, in the 
instant case, the Board acknowledges that the evidence suggests 
that the Veteran has been diagnosed with PTSD.  In that 
connection, the Board notes that the Veteran was assigned a PTSD 
diagnosis at an April 2004 VA inpatient visit, although other VA 
treatment records indicate that the Veteran's diagnosis was not 
PTSD but was instead depression or anxiety disorder.  The Board 
further notes that the Veteran has not been provided a VA 
examination in conjunction with his claim for service connection 
for an acquired psychiatric disorder.  

In light of this, and because the record does not reflect that 
the Veteran has been diagnosed with PTSD specifically by a VA or 
VA-contracted psychiatrist or psychologist who confirms that the 
identified stressors are adequate to support a diagnosis of PTSD, 
the Board finds it necessary to secure a new examination to 
ascertain whether the Veteran in fact has PTSD that is a result 
of his identified in-service stressors or otherwise suffers from 
an acquired psychiatric disorder related to service.  See 
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) 
(correcting the effective date of the rule published on July 13, 
2010); see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the 
record does not adequately reveal the current state of the 
claimant's disability, a VA examination must be conducted).  

Thus, on remand, the Veteran must be afforded a VA examination in 
order to obtain a current diagnosis based on both an examination 
and a thorough review of his claims file.  Specifically, the 
Veteran must be afforded a psychiatric evaluation by a VA or VA-
contracted psychiatrist or psychologist, to include particular 
attention to the diagnoses made as a result of VAMC treatment.  
In the report, the examiner must address the relationship between 
any diagnosed PTSD and the Veteran's in-service stressors and 
must specifically discuss whether the Veteran's identified 
stressors are related to his fear of hostile military or 
terrorist activity; whether the identified stressors are adequate 
to support a diagnosis of PTSD; and whether his symptoms are 
related to the identified stressors.  See Stressor Determinations 
for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA 
Training Letter 211B (10-05), July 16, 2010.

Further, under Clemons, supra, in order to properly assess the 
Veteran's claim for an acquired psychiatric disorder, to include 
PTSD, on remand the AOJ must schedule him for a VA psychiatric 
examination in order to determine the current diagnosis or 
diagnoses of his claimed acquired psychiatric disorder(s).  In 
addition to conducting a psychiatric examination, the designated 
examiner must provide a medical nexus opinion with respect to any 
identified acquired psychiatric disorder.  The opinion must 
address whether the Veteran has an acquired psychiatric disorder 
that is attributable to his active military service.  Such an 
opinion is also important in view of the evidence contained in 
the Veteran's post-service treatment records, which suggest that 
he also has a current diagnosis of depression.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative must 
be sent a letter requesting that the 
Veteran provide sufficient information, and 
if necessary authorization, to enable any 
additional pertinent evidence not currently 
of record to be obtained.  In the letter, 
the AOJ must provide the Veteran and his 
representative with the language of the new 
PTSD regulation, 75 Fed. Reg. 39852.  The 
Veteran should also be invited to submit 
any pertinent evidence in his possession.  
The AOJ must explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  

In addition, the AOJ must send the Veteran 
a corrective VCAA notice that explains 
specifically what evidence and information 
is required to substantiate a claim of 
service connection for PTSD based on a 
claim of in-service personal assault.  See 
38 C.F.R. § 3.159 (2010).  The Veteran 
must be specifically told of the 
information or evidence he should submit 
and of the information or evidence that VA 
will obtain with respect to his claim of 
service connection for PTSD.  The Veteran 
must be specifically notified that an 
alleged personal assault in service may be 
corroborated by evidence from sources 
other than his service records, as defined 
in 38 C.F.R. § 3.304(f)(4).  (All specific 
examples of alternative sources of 
evidence listed in this regulation must be 
included in the notification letter.)

2.  The Veteran's claim for service 
connection for PTSD must be further 
developed in accordance with those special 
alternative evidentiary development 
procedures associated with personal 
assault claims as noted in 38 C.F.R. § 
3.304(f)(4) and the VA Adjudication 
Procedures Manual Rewrite (M21-1 MR), Part 
IV, Subpart ii, Chapter 1, Section D, 
Paragraph 17.  In this respect, a request 
must be made to the Veteran, with a copy 
to his representative, that he provide as 
much detail as possible regarding the 
alleged sexual assault, to include any 
other evidence corroborating the incident.  
The Veteran must also be invited to submit 
statements from former service comrades or 
others who might help establish the 
occurrence of his alleged personal 
assault.  

A letter must be prepared asking the 
service department to provide any available 
information that might corroborate the 
Veteran's alleged in-service personal 
assault stressor.  All lay statements or 
investigative reports maintained by the 
service department relating to the Veteran 
should be sought.

Any additional action necessary for 
independent verification of the alleged 
personal assault stressor must be 
accomplished.  If the search for 
corroborating information leads to 
negative results, this must be documented 
in the claims file.  Then, the Veteran 
must be notified of this fact, of the 
efforts taken to obtain the information, 
and of any further action to be taken.

3.  The AOJ must obtain from the Central 
Arkansas Veterans Healthcare System any 
available medical records pertaining to the 
Veteran's examination or treatment at that 
facility at any time from April 2009 to the 
present.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2010) regarding requesting 
records from Federal facilities.  Any other 
sources of treatment records identified by 
the Veteran should also be contacted.  All 
records and/or responses received should be 
associated with the claims file.  If any 
records sought are determined to be 
unavailable, the Veteran must be notified 
of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2010).

4.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2010).  All 
examiner(s) must thoroughly review the 
Veteran's claims file, to include a copy of 
this remand.  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA or VA-contracted 
psychiatrist or psychologist must review 
the Veteran' claims file and test results, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor(s) 
underlying any PTSD diagnosis and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In the report, the examiner 
must address the relationship between any 
diagnosed PTSD and the Veteran's in-service 
stressors and must specifically address 
whether the Veteran's identified stressors 
are related to his fear of hostile military 
or terrorist activity; whether the 
identified stressors are adequate to 
support a diagnosis of PTSD; and whether 
his symptoms are related to any identified 
stressor.  A complete rationale must be 
provided for all opinions expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any other current 
acquired psychiatric disorder that is 
related to his active military service.  
All opinions must be set forth in detail 
and explained in the context of the record.  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


